UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                           _________________

                             No. 97-40863

                         (Summary Calendar)
                          _________________


          UNITED STATES OF AMERICA,


                                 Plaintiff - Appellee,

          versus


          NICHOLAS BURNETT PARSON, also known as Nick,


                                 Defendant - Appellant.



          Appeal from the United States District Court
                For the Eastern District of Texas
                          (6:96-CR-49-1)

                           January 20, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Nicholas   Burnett   Parson   appeals   his

sentence, following a guilty plea, for conspiracy to possess with

intent to distribute cocaine in violation of 21 U.S.C. § 846.

Parson’s contention that the district court was not authorized to



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
impose a two-level Sentencing Guideline enhancement for obstruction

of justice under U.S.S.G. § 3C1.1 in addition to a two-level

enhancement for reckless endangerment under § 3C1.2 is without

legal support.   See United States v. Somner, 127 F.3d 405, 407-08

(5th Cir. 1997) (affirming sentence that included a two-level

enhancement under § 3C1.1 and a two-level enhancement under §

3C1.2);   U.S.S.G.   §   3C1.2,   comment.   (n.1);   U.S.S.G.   §   1B1.1,

comment. (n.4); U.S.S.G. App. C, Amendment 347.         Furthermore, the

district court did not clearly err in determining that each of the

two-level enhancements was factually supported.        See United States

v. Lugman, 130 F.3d 113, 115 (5th Cir. 1997); United States v.

Upton, 91 F.3d 677, 687 (5th Cir. 1996), cert. denied, 117 S. Ct.
1818 (1997).

     AFFIRMED.




                                    -2-